



Exhibit 10.1


SUMMIT FINANCIAL GROUP, INC.
BOARD ATTENDANCE AND COMPENSATION POLICY








1.    PURPOSE AND CONTENTS


General


This section outlines the Summit Financial Group and its subsidiaries Board
Attendance and Compensation Policy, formalized by the Board of Directors of
Summit Financial Group, Inc. on the date indicated above.


Topics covered in this policy are:


Meeting Fees for Holding Company Board Members
Topic 2
Retainer and Meeting Fees for Subsidiary Board Members
Topic 3
Meeting Fees for Division Board Members
Topic 4
Employee-Directors
Topic 5
Deferred Compensation Plan
Topic 6
Payment by Direct Deposit and Deferral of Payments
Topic 7
Expense Reimbursement
Topic 8
Attendance
Topic 9
Renomination
Topic 10
Mandatory Retirement
Topic 11
Benefits
Topic 12
Stock Requirements
Topic 13





Effective Date


All employees of Summit Financial Group, Inc., herein referred to as the
“Summit”, must comply with the terms of this policy immediately. Managers,
employees and technical personnel must modify system configurations and
procedures, if necessary, to comply with the terms of this plan within 10
business days.


2.    MEETING FEES FOR HOLDING COMPANY BOARD MEMBERS


Summit board members will be paid as follows:


•
$500 per board meeting attended if the board meeting is held on a different date
than a subsidiary bank board meeting



•
$300 per committee meeting attended (other than Audit Committee, Compensation
and Nominating Committee and Executive Committee);



•
$750 per Audit Committee meeting attended;



•
$750 per Compensation and Nominating Committee attended;



•
$500 per Executive Committee meeting attended.



Members of the board of directors of Summit may attend board meetings or
committee meetings in person or by video conference. Any member of any board or
committee may attend meetings by telephone, but payment will be made for only
four (4) meetings (either board or committee) in any given year where attendance
is by telephone. Notwithstanding the foregoing, members of the Audit Committee
should not attend meetings by telephone. In addition, Audit Committee





--------------------------------------------------------------------------------





members shall receive no other remuneration other than the retainer fees and
fees per meeting set forth herein for serving on the Audit Committee.








3.    RETAINER AND MEETING FEES FOR SUBSIDIARY BOARD MEMBERS


Members of the board of directors of the subsidiaries of Summit will be paid
retainer fees based on the asset size for each bank as of December 31st of the
prior year, as follows:


Asset Size of Bank
 
Annual Retainer
 
Fee Per Meeting
Up to $100 Million
 
$2,000
 
$500 per meeting attended
$101 Million - $250 Million
 
$3,000
 
$500 per meeting attended
$250 Million and Over
 
$7,500
 
$500 per meeting attended





The retainer fee will be paid on May 31st each year to every director who is
scheduled to serve through December 31st of said year. In addition to the above
retainer fees and fees per board meeting attended, board committee members
(except for Executive Committee) will also be paid $300 per committee meeting
attended. Executive Committee members will be paid $500.00 per Executive
Committee meeting attended. Members of board committees may attend committee
meetings in person or by video conference. Any member of any board or committee
may attend meetings by telephone, but payment will be made for only four (4)
meetings (either board or committee) in any given year where attendance is by
telephone.




4.    MEETING FEES FOR DIVISION BOARD MEETINGS


The Chairman of each division shall appoint individuals to serve as a member of
the division board of directors. Each division board member shall serve for a
term of two (2) years and may be re-appointed for an additional two-year term.
The division board of directors shall operate solely as an advisory board and
shall have no authority to manage the business and property of Summit or its
subsidiaries or to direct the operations of Summit or its subsidiaries. Members
of each division board of directors shall not be paid a retainer fee; however
each member of the division board of directors shall be paid a fee per meeting
attended as set by the CEO of Summit. The fee shall only be paid for division
board of directors who attend in person.


5.    EMPLOYEE-DIRECTORS


If an individual is a member of the board of directors of Summit or any of its
subsidiaries and is also an employee of Summit or any of its subsidiaries, then
such employee/director shall be paid the retainer fees and the fees for each
board meeting attended as set forth above; however, such employee/director shall
not be paid the fees for each committee meeting attended.


6.    DEFERRED COMPENSATION PLAN


A deferred compensation plan (“Director Deferred Compensation Plan”) for the
members of the board of directors of the subsidiaries of Summit was established
to allow members of the board of directors of the subsidiaries of Summit to
defer their compensation. For further details please refer to the Director
Deferred Compensation Plan. Election to participate in the Director Deferral
Plan is only allowed once a year at a set time per the plan documents.


7.    PAYMENT BY DIRECT DEPOSIT AND DEFERRAL OF PAYMENTS


The retainer fees and per meeting fees described above may be paid by direct
deposit into each board member’s Summit Financial Group, Inc. subsidiary bank
account or the fees can be deferred if the board member is a participant in the
Director Deferral Plan. If payment is made by a direct deposit to a board
member’s account, then it will be made on the last day of the month; however, if
the last day of the month falls on a weekend, the direct deposit will be made on
the previous Friday. If the meeting date falls after the deadline for payroll,
payments will be made the following month for attendance at a meeting


8.    EXPENSE REIMBURSEMENT





--------------------------------------------------------------------------------







Any member of the board of directors of Summit or any of its subsidiaries who
must travel in excess of sixty (60) miles round trip from his primary residence
or place of business to attend a board meeting or committee meeting is eligible
for reimbursement of direct expenses including, but not limited to, mileage and
hotel expenses. Requests must be filed within 90 days of meeting date. Forms are
available from the Human Resources Department for this purpose.


9.    ATTENDANCE


Summit owns all of the shares of stock of each of its subsidiaries, and
therefore, Summit has the power to elect the directors of each of its
subsidiaries. Members serving on the board of directors of each of Summit’s
subsidiaries serve at the will and pleasure of the board of directors of Summit.
Serving on the board of directors of a financial institution is a very serious
commitment. In order to do the job properly, directors must set aside the time
to attend the board and committee meetings. If a director fails to attend at
least 75% of the board and committee meetings of which he is a member for any
given calendar year, then the director will be placed on attendance probation.
If a director does not attend at least 75% of the board and committee meetings
for two consecutive years, then the board will ask the individual to resign
unless the director submits a good reason for his or her absence. Acceptable
reasons for failing to attend board and committee meetings include, but are not
limited to, public service, personal health problems, or family health problems.


10.    RENOMINATION


Each year, the Nominating Committee will meet to assess the performance of all
board members and make a recommendation to the full board of Summit as to which
board members should be renominated. The Nominating Committee will assess
whether each member is continuing to fulfill his or her fiduciary duties to the
board. Additionally the Nominating Committee will assess the contribution by
said board members to furthering the mission of their respective bank.


11.    MANDATORY RETIREMENT


Members of the Board of Directors of Summit and its subsidiaries are subject to
a mandatory retirement age of 75. When a Summit or subsidiary bank board member
reaches age 75, he/she will not be renominated. If a Summit or subsidiary bank
board member would attain the age of 75 at any time during his or her three year
term, then such director will be nominated for such lesser term so as to comply
with the mandatory retirement age. The following exceptions have been made to
this requirement:


1.
Members of the board of directors of Summit who were board members of Potomac
Valley Bank and who were the age of 60 at the time of the Potomac Valley Bank
merger into Summit may be re-nominated until the age 80, provided such board
member’s service is consistent with prudent banking practices and such board
member fulfills his or her fiduciary duty to Summit to Summit’s satisfaction.



2.
Any member of the board of directors of Summit or any of its subsidiaries who
remains an active employee of Summit or any of its subsidiaries is not subject
to mandatory retirement because of age.



3.
The division board members are not subject to mandatory retirement because of
age.



12.    BENEFITS


Individuals who were members of either the South Branch Valley National Bank
board or members of the Potomac Valley Bank board at the time of merger, will
continue benefits provided before the merger until their mandatory retirement
from the board. At retirement, the board member may continue their benefits
through Summit provided the board member pays 100% of the premium of the
benefit.


Any future offer of benefits will be reviewed and approved by the Compensation
Committee before being offered to the board members.




13.    STOCK REQUIREMENTS


In order to be elected to and maintain a seat on the board of directors of
Summit or any of its subsidiaries, a member must hold in his or her own right, a
minimum number of shares of the stock of Summit. Regulations promulgated by West
Virginia law set forth the minimum number of shares that must be owned by each
director. Qualifying share ownership for directors of Summit Community Bank are
governed by West Virginia law. The bylaws of Summit set forth more stringent
requirements than established by West Virginia law. In addition, this policy
establishes more stringent requirements than the requirements set forth in the
bylaws of Summit Community Bank. Summit stock held in the Director Deferred





--------------------------------------------------------------------------------





Compensation Plan will be counted towards the minimum requirement of stock that
each member of the board of directors of each subsidiary of Summit must own to
maintain a seat on the board of directors.
  
The requirements are as follows:


Summit Financial Group, Inc.
    
West Virginia law provides that each director of Summit must own in his or her
own right, common or preferred stock of Summit, in an amount equal to or greater
than any one of the following:
        
(i)    aggregate par value of $500.00;
(ii)    aggregate shareholders’ equity of $500.00; or
(iii)    aggregate fair market value of $500.00.


Determination of the fair market value of the director’s stock in Summit is
based on the value of the stock on the date it was purchased or on the date that
the individual became a director, whichever is greater.


Directors should be aware that although based on the current market value of
Summit stock, the minimum number of shares required to be owned under this
policy exceeds the regulatory minimum, a decrease in the market value of Summit
stock could require directors to purchase more shares to meet the regulatory
minimums discussed below.
 
Summit’s bylaws and this policy impose more stringent requirements on directors
than imposed by West Virginia law. Summit’s bylaws and this policy require that
each director own in his or her own right, a minimum of 2,000 shares of Summit’s
common stock. This minimum number of shares shall be proportionately increased
for any stock splits. Summit’s bylaws specify that the following shares are held
in a director’s “own right”: (i) shares held solely in the director’s name; (ii)
shares held through the corporation’s employee stock option plan, a
profit-sharing plan, individual retirement account, retirement plan or similar
arrangement; and (iii) shares owned by a company where the director owns a
controlling interest.


The West Virginia Attorney General has interpreted the language “own in his own
right” in the West Virginia statute governing qualifying shares, W.Va. Code §
31A-4-8, to exclude any shares that a director owns jointly. Accordingly,
Summit’s bylaws and this policy allow shares held jointly by a director and his
or her spouse to be counted when determining whether the director owns 2,000
shares of common stock in his or her own right, as long as the director owns
stock in his or her own name with a minimum value (calculated by the par value,
shareholder’s equity or fair market value) of at least $500 (the minimum imposed
by West Virginia law).


Summit Community Bank


West Virginia state law and the bylaws of Summit Community Bank provide that
each director of Summit Community Bank must own in his or her own right, common
or preferred stock of Summit, in an amount equal to or greater than any one of
the following:


(i)    aggregate par value of $500.00;
(ii)    aggregate shareholders’ equity of $500.00; or
(iii)    aggregate fair market value of $500.00.


Determination of the fair market value of the director’s stock in Summit is
based on the value of the stock on the date it was purchased or on the date that
the individual became a director, whichever is greater.


This policy imposes more stringent requirements on directors of Summit Community
Bank than imposed by West Virginia state law and the bylaws of Summit Community
Bank. This policy requires that each member of the board of directors of Summit
Community Bank own, in his or her own right, a minimum of one-thousand (1,000)
shares of common stock of Summit. This minimum number of shares shall be
proportionately increased for any stock splits. For purposes of determining
whether shares are owned by a director in his or her own right, the following
shares shall be deemed owned by a director in his or her own right: (i) shares
held solely in the director’s name; (ii) shares held through the Summit’s
employee stock ownership plan, the Director Deferred Compensation Plan, a
profit-sharing plan, individual retirement account, retirement plan or similar
arrangement; and (iii) shares owned by a company where the director owns a
controlling interest. Shares held jointly by a director and his or her spouse
may also be counted when determining whether the director owns 1,000 shares of
common stock in his or her own right as long as the director owns stock in his
or her own right with a minimum value (calculated by the par value,
shareholder’s equity or fair market value) of at least $500.









